438 S.E.2d 449 (1994)
Robert G. CRANE, Plaintiff,
v.
Melvin W. CALDWELL, Defendant.
No. 9225SC1312.
Court of Appeals of North Carolina.
January 18, 1994.
*451 Womble Carlyle Sandridge & Rice by Jimmy H. Barnhill, Winston-Salem, for plaintiff.
Baucom, Claytor, Benton, Morgan, Wood & White, P.A. by James F. Wood, III, Charlotte, for defendant.
MARTIN, Judge.
The sole question presented by this appeal is whether the trial court erred in granting defendant's motion for a directed verdict. Issues arising in negligence cases are ordinarily not susceptible to summary adjudication because it is generally for the jury to apply the apposite standard of care. Taylor v. Walker, 320 N.C. 729, 360 S.E.2d 796 (1987); Williams v. Power & Light Co., 296 N.C. 400, 250 S.E.2d 255 (1979). A motion by the defendant for a directed verdict pursuant to G.S. § 1A-1, Rule 50(a) tests the legal sufficiency of the evidence to take the case to the jury and support a verdict for the plaintiff. Manganello v. Permastone Inc., 291 N.C. 666, 231 S.E.2d 678 (1977). For the purpose of such a motion, the plaintiff's evidence must be taken as true and considered in the light most favorable to the plaintiff, giving the plaintiff the benefit of every reasonable inference which can be drawn therefrom. Id. The motion must be denied unless it appears as a matter of law that the plaintiff is not entitled to a recovery upon any view of the facts which the evidence reasonably tends to establish. Id.
Defendant based his motion for a directed verdict upon the alternative grounds that plaintiff was a licensee and that plaintiff was contributorily negligent as a matter of law. In reviewing the trial court's decision to grant a directed verdict, this Court's scope of review is limited to those grounds asserted by the moving party at the trial level. Freese v. Smith, 110 N.C.App. 28, 428 S.E.2d 841 (1993); Southern Bell Telephone & Telegraph Co. v. West, 100 N.C.App. 668, 397 S.E.2d 765 (1990), affirmed, 328 N.C. 566, 402 S.E.2d 409 (1991).
The standard of care which defendant owed to plaintiff depends upon whether plaintiff was on defendant's property as an invitee or a licensee. Where the plaintiff is an invitee, the property owner owes the plaintiff the duty to exercise ordinary care to keep his premises in a reasonably safe condition so as not to unnecessarily expose the plaintiff to danger, and to give warning of hidden conditions and dangers of which the owner has express or implied notice. Mazzacco v. Purcell, 303 N.C. 493, 279 S.E.2d 583 (1981); Southern Railway Co. v. ADM Milling Co., 58 N.C.App. 667, 294 S.E.2d 750, disc. review denied, 307 N.C. 270, 299 S.E.2d 215 (1982). If the plaintiff is a licensee, the owner owes him a duty to refrain from doing the plaintiff willful injury and from wantonly and recklessly exposing him to danger. Pafford v. Construction Co., 217 N.C. 730, 9 S.E.2d 408 (1940); DeHaven v. Hoskins, 95 N.C.App. 397, 382 S.E.2d 856, disc. review denied, 325 N.C. 705, 388 S.E.2d 452 (1989). Our Supreme Court has described the difference between an invitee and a licensee as follows:

*452 The distinction between an invitee and a licensee is determined by the nature of the business bringing a person to the premises. A licensee is one who enters on the premises with the possessor's permission, express or implied, solely for his own purposes rather than the possessor's benefit. An invitee is a person who goes upon the premises in response to an express or implied invitation by the landowner for the mutual benefit of the landowner and himself.
Mazzacco, 303 N.C. at 497, 279 S.E.2d at 586-87. A social guest in a person's home is a licensee. Murrell v. Handley, 245 N.C. 559, 96 S.E.2d 717 (1957). One's status does not change simply because he renders some minor incidental service for his host. Id. This Court, for example, has held that a social guest's status was not changed to that of an invitee merely because he was injured while unloading groceries into the defendant's house. Beaver v. Lefler, 8 N.C.App. 574, 174 S.E.2d 806 (1970). However, in Mazzacco, supra, the Supreme Court held that the plaintiff, who traveled from New Jersey to North Carolina to help his sister and her husband remove trees from their property was an invitee because the plaintiff's service was of direct and substantial benefit to the defendants in maintaining and improving their property.
Plaintiff argues that the evidence in the present case, when viewed in the light most favorable to plaintiff, was sufficient to support a finding that he was an invitee upon defendant's premises. We agree. At the time of his injury, plaintiff was on defendant's property at the request of defendant. His purpose in entering upon defendant's property was to complete a series of tasks which were undertaken at defendant's request and were beneficial to defendant. He was injured while attempting to comply with these requests. Plaintiff received no benefit from any of the services he performed for defendant. His gratuitous services were neither merely those of a social guest rendered as favors incidental to his social presence on defendant's property, nor those which one neighbor customarily performs for another in the ordinary course of friendly relations. There was no indication from the evidence that plaintiff performed the services as a means of repaying some previous debt. We are persuaded that this evidence was sufficient to permit a finding that plaintiff was on defendant's property as an invitee.
We now consider whether plaintiff was contributorily negligent as a matter of law. There is no duty to warn of an obvious condition; when an invitee sees, or should see, an obstacle in his way, which is not hidden or concealed, and proceeds with full knowledge and awareness of the dangers posed thereby, there can be no recovery. Wyrick v. K-Mart Apparel Fashions, 93 N.C.App. 508, 378 S.E.2d 435 (1989). The law imposes a duty upon a person to use due care to protect himself from injury, and the degree of care should be commensurate with the danger to be avoided. "If two ways are open to a person to use, one safe and the other dangerous, the choice of the dangerous way, with knowledge of the danger, constitutes contributory negligence." Dunnevant v. R.R., 167 N.C. 232, 233, 83 S.E. 347, 348 (1914).
Defendant contends that plaintiff was contributorily negligent because he knowingly attempted to descend unlit steps which he considered dangerous. We disagree. While it is true that plaintiff testified that the steps were poorly lit, he did not testify that he considered the steps to be dangerous. Rather, he testified that he considered the steps difficult to negotiate because they were of irregular lengths and required a person using them to look where he was placing his feet. Moreover, plaintiff testified that he did not know that the steps were wet and slippery. Although there was evidence that it had rained earlier in the day, there was also evidence that this rainfall had evaporated and that the steps were wet due to defendant's prior use of a lawn sprinkler. Plaintiff was unaware of the stairway's wet condition which, according to his testimony, was not discernable upon visual inspection. Plaintiff testified that he had used the steps on several prior occasions, yet there was no evidence that he had used the steps at night or when they were wet. In addition, there was no evidence that plaintiff chose the more *453 dangerous of two or more routes to defendant's boat dock.
The two cases cited by defendant as support for his contention that plaintiff was contributorily negligent as a matter of law are readily distinguishable from the present case. In Gordon v. Sprott, 231 N.C. 472, 57 S.E.2d 785 (1950), the plaintiff was injured when she slipped and fell in a darkened movie theater. The plaintiff testified that she fell when she attempted to leave her balcony seat. However, the plaintiff further testified that she was fully aware of the flooring condition which caused her to fall and that she proceeded to negotiate the obstacle even though the theater was too dark to walk. Although plaintiff in the present case was aware that the stairway was poorly lit, there was no evidence that it was "too dark to walk." Additionally, plaintiff was not fully aware of the wet, slippery condition of the stairway which caused him to fall. In Sheets v. Sessions, 12 N.C.App. 283, 182 S.E.2d 873 (1971), the plaintiff was inspecting an apartment for the purpose of renting it when he fell, at nighttime, from the apartment's porch. The evidence showed that the plaintiff stepped onto the unfamiliar, unlit porch without turning on the readily accessible porch light. Thus, the plaintiff voluntarily chose the more dangerous of two available options. In the present case, there was no evidence that plaintiff possessed any means for improving the lighting condition of defendant's stairway. Thus, he did not choose the more dangerous of two or more options. For the foregoing reasons, we hold that the evidence does not establish plaintiff's contributory negligence as a matter of law and that this issue should have been resolved by the jury.
The directed verdict in favor of defendant is reversed and this case is remanded to the superior court for a new trial.
New trial.
GREENE and JOHN, JJ., concur.